UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2308



RAYMOND W. KONAN,

                                             Plaintiff - Appellant,

          versus


NOEL D. SENGEL, Bar Counsel, Virginia State
Bar; STEPHEN H. RATLIFF, Chair-Designate
District Subcommittee, Virginia State Bar;
KAREN A. GOULD, Chairperson, Disciplinary
Board Virginia State Bar; BARBARA SAYERS
LANIER, Clerk of Disciplinary System, Virginia
State Bar; STEPHEN M. HALL, Assistant Attorney
General, Commonwealth of Virginia,

                                            Defendants - Appellees,

          and


ELIZABETH B. LACY; LEROY ROUNDTREE HASSELL;
BARBARA MILANO KEENAN; LAWRENCE L. KOONTZ,
JR.; DONALD LEMONS; G. STEVEN AGEE; CYNTHIA D.
KINSER, Justices of Supreme Court of Virginia,

                                                            Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00175-JCC)


Submitted: April 18, 2007                        Decided:   July 6, 2007


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.
Affirmed as modified by unpublished per curiam opinion.


Raymond W. Konan, Appellant Pro Se. Mike F. Melis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Raymond W. Konan appeals from the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.             The district

court dismissed Konan’s complaint on the grounds that Konan failed

to adequately state a claim for violation of the Equal Protection

Clause and that his Due Process claim was barred by collateral

estoppel. After having reviewed the record, we find that, pursuant

to the Rooker-Feldman doctrine,* the district court did not have

subject matter jurisdiction over Konan’s claims.

             Konan’s claims seek redress for injuries caused by his

disbarment    by    the   Virginia   State   Bar   Disciplinary   Board,   an

administrative agency of the Supreme Court of Virginia.             See Va.

Code Ann. § 54.1-3910 (Michie 2005).         While the Disciplinary Board

is not itself a state court, the form of the proceeding is not

determinative under Rooker-Feldman; rather, it is the nature,

character,    and    effect   of   the   proceedings   themselves   that   is

controlling.       Feldman, 460 U.S. at 482.       In Feldman, the Supreme

Court took note of the judicial nature of state bar disciplinary

proceedings.       Id. at 482 n. 15 (citing Middlesex County Ethics


     *
      See District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
The Rooker-Feldman doctrine is confined to “cases brought by
state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those
judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005); see also Davani v. Virginia Dep’t of Transp.,
434 F.3d 712, 718 (4th Cir. 2006).

                                     - 3 -
Comm.     v.    Garden     State   Bar     Ass’n,      457   U.S.   423   (1982)).

Additionally, this court has held that the disciplinary board of a

state bar can be considered as part of the “system of state courts”

and that their judicial decisions are not subject to review by the

federal courts.       See Allstate Ins. Co. v. West Virginia State Bar,

233 F.3d 813, 817-18 (4th Cir. 2000) (holding Rooker-Feldman

doctrine deprived district court of jurisdiction to review decision

of West Virginia State Bar).

               The Virginia State Bar is, by statute, an arm of the

Supreme Court of Virginia, and its decisions are judicial in

nature.    See Allstate, 233 F.3d at 817; see also Supreme Court of

Virginia Rule Pt. 6, § IV, ¶ 13 (procedure for disciplining and

disbarring attorneys).          In this case, while Konan challenges the

procedures of the Bar’s Disciplinary Board, the decision by the

Board was upheld by the Supreme Court of Virginia, the appropriate

court to review such challenges.            Because the Board’s function is

judicial in nature, we hold that its rulings are subject to the

Rooker-Feldman doctrine and, therefore, not reviewable by a federal

district court.            Accordingly, we modify the district court’s

dismissal      to   show    that   the   case    was    dismissed   for   lack   of

jurisdiction and affirm the dismissal as modified.                   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                         - 4 -
        AFFIRMED AS MODIFIED




- 5 -